Henshaw, J.
One W. C. Smith, aggrieved at an adverse judgment of the justice’s court in an action wherein he was plaintiff and the Bank of Escondido defendant, gave notice of appeal to the superior court, and in due time fiLd the requisite undertaking. Two days thereafter one of the sureties left with the justice a written notice of withdrawal from the appeal bond, and the justice informed Smith’s attorney of the action of the surety. On February 5th, within the five days limited by law, the attorney of the bank excepted to the sufficiency of the sureties; on February 6th notice was given by Smith that the sureties would justify before the justice at 2 o’clock p. m. of February 7th. At the time appointed Smith’s attorney and the two sureties were present, as the respondent claims, and as the justice seemingly understood, for the declared purpose of justifying. The Bank of Escondido was not represented. Its attorney failed to appear, and no continuance was sought. No examination of the sureties was held. The justice declared that they were satisfactory, and that he believed them sufficient. In his docket the record of the proceedings appears as follows: “ Plaintiff, by his attorney, A. H. Glency, appeared at 2 p. m. Sureties present. Defendant did not appear.....The papers, together with transcript and bond as approved, transmitted to clerk of superior court.”
In the superior court the Bank of Escondido moved to dismiss the appeal upon the ground of the lack of jurisdiction of that court. The motion was denied, the court retained the action, and the bank sued out this writ of review.
Whether or not the surety, Nightingale, had the absolute right to withdraw from the undertaking, whether he was present in the justice’s court for the purpose of *46justifying, as understood by the justice and claimed by the respondent, or merely because his office was in the courtroom of the justice, as testified to by the surety and contended by petitioner, are questions whose decision is unnecessary to this determination; for it clearly appears that petitioner, by his own laches, is estopped from asserting that there was no justification.
The justification of sureties has its origin in the fear of the exceptant that the surety may not be financially able to respond upon a breach of the obligation, and its object, as was said in Stark v. Barrett, 15 Cal. 364, is to afford the adverse party an opportunity to test, by personal examination, the responsibility of the sureties. The justification itself is the proof by the surety of his adequate pecuniary ability.
At common law, in the case of special bail, where exception was taken to the sureties, they appeared for justification either in person or by affidavit. If in person, and there was no opposition by counsel, they justified, as a matter of course, by swearing that they were housekeepers or householders, and respectively worth double the sum sworn to after all their debts and demands were paid. If by affidavit, as when they resided at a distance, their affidavits to like effect were read as their justification. (1 Tidd’s Practice, 3d ed., p. 227.) Under our practice this showing is made before presentation of the bond by affidavit of the sureties (Code Civ. Proc., sec. 1057), and a prima facie justification is thus established which may be overcome at the instance and by the examination of the exceptant. But where no counter-showing is made against the sufficiency of the sureties justification will be deemed complete. The prima facie showing by affidavit, says Mr. Abbott, “ serves as justification in case no exception is taken.” (1 Abbott’s New Practice, 482.)
The justification, then, is a right accorded to the adverse party which he may either waive expressly, or be debarred from asserting under the well-settled rules of estoppel. Thus, in Blair v. Hamilton, 32 Cal. 53, where *47the justice refused to swear the sureties in justification, saying .that both he and the exceptant knew them to be good, to which the exceptant assented, saying that he only served the notice because his attorney directed him to do so, this court said:
“That the facts show a waiver on the part of the defendant (exceptant) of a justification on the part of the sureties does not admit of argument. To hold otherwise would enable the defendant to take advantage of his own wrong. Nor does the capacity of the defendant to make the waiver admit of debate.”
But while the waiver may be express, as in Blair v. Hamilton, supra, it may also arise through laches. The rule here is thus laid down:
“In case of nonappearance on the part of the except-ant the party giving the undertaking may either rest on the default as a waiver of the exception, .... or he may produce his sureties and take a formal approval.” (1 Abbott’s New Practice, 485.)
And in Ballard v. Ballard, 18 N. Y. 492, the court say: “The respondent or his attorney must be in attendance before the judge when the bail appear, or he must necessarily lose the benefit of his exception, .... The presumption of waiver arises solely from the conduct of the respondent in omitting to appear before the judge.”
Nor is petitioner’s cause aided by his contention that the surety, Nightingale, had withdrawn from the undertaking, and that respondent’s failure to procure a new surety rendered the appeal void. Nightingale was actually present at the time appointed for justification. Whether present for the purpose of justification or not, was a fact presented to the superior court, and there determined upon conflicting evidence. That determination is not here subject to review. (Buckley v. Superior Court, 96 Cal. 119; History Co. v. Light, 97 Cal. 56.)
Moreover, had petitioner performed his duty by attending at the time set and making it appear that Nightingale would not or could not justify, respondent would have been entitled to provide another and sufficient *48surety in his place (Code Civ. Proc., sec. 978), and thus is presented an additional reason for the application of the rule of waiver.
Wherefore, the relief prayed for is denied and the writ dismissed.
Garoutte, J., Van Fleet, J., Temple, J., McFarland, J., and Harrison, J., concurred.